ICJ_045_TemplePreahVihear_KHM_THA_1959-12-05_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU TEMPLE DE
PRÉAH VIHÉAR

(CAMBODGE c. THAÏLANDE)

ORDONNANCE DU 5 DÉCEMBRE 1959

1959

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
TEMPLE OF PREAH VIHEAR

(CAMBODIA ». THAILAND)

ORDER OF 5 DECEMBER 1959
La présente ordonnance doit être citée comme suit:

« Affaire du Temple de Préah Vihéar
(Cambodge c. Thaïlande),
Ordonnance du 5 décembre 1959 : C. I. J. Recueil 1959, p. 286. »

This Order should be cited as follows:

“Case concerning the Temple of Preah Vihear
(Cambodia v. Thailand),
Order of 5 December 1959: I.C.J. Reports 1959, p. 286.”

 

Sales number 2 2 À

 

 

 
286

COUR INTERNATIONALE DE JUSTICE

1959

Le 3 décembre ANNÉE 1959

Rôle général
n° 45

5 décembre 1959

AFFAIRE DU TEMPLE DE
PREAH VIHEAR

(CAMBODGE c. THAILANDE)

ORDONNANCE

me

Le Président de la Cour internationale de Justice,

vu l'article 48 du Statut de la Cour et l’article 37 du Règlement
de la Cour;

Considérant que, le 6 octobre 1959, M. Koun Wick, ministre
conseiller à l'ambassade royale ‘du Cambodge à Paris, a remis au
Greffe une requête introductive d'instance de son Gouvernement
portant devant la Cour un différend qui l’oppose au Royaume de
Thaïlande et qui a trait à la souveraineté territoriale sur le temple
de Préah Vihéar;

Considérant que, par lettre de la même date, confirmée par une

communication du 3 novembre 1959 du ministre des Affaires

* étrangères du Cambodge, le ministre conseiller à l’ambassade royale

du Cambodge à Paris a fait savoir qu'il avait été désigné comme
agent de son Gouvernement ;

Considérant que la requête vise l’articke 36 du Statut de la Cour
ainsi que les déclarations du 20 mai 1950 et du 9 septembre 1957
par lesquelles la Thaïlande et le Cambodge ont respectivement
reconnu comme obligatoire la juridiction de la Cour internationale
de Justice;

Considérant que, le jour même du dépôt de la requête, le ministre
des Affaires étrangères de Thaïlande a été avisé par voie télégra-
phique du dépôt de la requête dont une copie lui a en même temps
été transmise par lettre;

4
287 TEMPLE DE PRÉAH VIHÉAR (ORD. DU 5 XII 59)

Considérant que, par lettre du 30 octobre 1959, le ministre des
Affaires étrangères de Thaïlande a fait connaître que S. A.S. le
Prince Vongsamahip Jayankura, ambassadeur de Thaïlande aux
Pays-Bas, avait été désigné comme agent;

Après s'être renseigné auprès des Parties,

Fixe comme suit la date d’expiration des délais pour le dépôt des
pièces de la procédure écrite:

pour le mémoire du Gouvernement du Cambodge, le 20 janvier
1960;

pour le contre-mémoire du Gouvernement de Thaïlande, le
23 mai 1960; .

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le cinq décembre mil neuf cent
cinquante-neuf, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respectivement
au Gouvernement du Royaume du Cambodge et au Gouvernement
du Royaume de Thaïlande.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier adjoint,
(Signé) GARNIER-COIGNET.
